Election/Restrictions
The claims under consideration are directed to various mutant and truncated glucoamylase polypeptides, nucleic acids encoding the glucoamylases, expression vectors comprising the nucleic acids, and host cells comprising the nucleic acids.  Prior to the Amendment of 16 June 2021, all claims directed to variant glucoamylase polypeptides included a limitation that the variant polypeptides have at least 95% sequence identity to SEQ ID NO: 13 or 15.  However, by the Amendment of 16 June 2021, Claims 48 and 50 have been placed in independent form and no longer have any recitation limiting the variant polypeptides recited by those claims with respect to a “% sequence identity” limitation.  Thus, Claims 48 and 50 have been vastly expanded in scope and a new election of species requirement is set forth below to address the undue search and examination burden presented by these claims of expanded scope.

Claim(s) 48 is/are generic to the following disclosed patentably distinct species: a composition comprising a variant glucoamylase enzyme comprising at least one amino acid substitution as compared to SEQ ID NO: 13, wherein the amino acid substitution is selected from the group consisting of: K5H, K5N, K5P, K5Q, K5S, K5T, K5Y, N27A, S36P, A38V, A39F, S46T, P47T, S50Q, V651, E68K, E68N, E68S, E68Y, L79F, T89N, T98S, A108S, P121S, F122M, G124P, G124S, G124T, G158S, Q161P, S188H, S188P, S188T, S188W, T192A, K212Y, S215A, T258S, A262S, H264M, 1298V, Y321F, Y321L, Y321W, T400L, Y412F, Q419P, L420K, A422G, A422S, P423G, P423R, P423V, G457S, A491V, E497V, L498T, Y503D, Y503E, Y503G, Y503K, Y503L, Y503N, Y503S, Y503T, K508N, K508S, K508T, L509P, V510G, V510S, F516L, S5181, S518L, 
In addition, Claim 50 is/are generic to the following disclosed patentably distinct species: a composition comprising a variant glucoamylase enzyme comprising amino acid substitutions as compared to SEQ ID NO: 13, wherein the amino acid substitutions are selected from the group consisting of: S188H/Y321W/Q419P, T98S/Q161P/F516L, T98S/Q161P/N570P, T98S/Q161P, T550D/F555S, V651/Y412F/Y503S/S5181, Y412F/Y503S/1564T, Y412F/Y503E, Y412F/Y503E/S5181, V651/Y412F/Y503S, V651/Y503E, Y503D/s5181/1564N, Y503E/S518L, V651/Y503E/S544Q, V651/Y503S, Y503E/S544E, V651/Y503E/S544E/1564N, V651/Y412F/Y503E, Y503E/S5181/S544Q, V651/Y503E/S518M, Y412F/S518L, Y503E/S544Q, 
E11S/L191/V421/E68Y/169L/D118N/N 168S/S188H/A195V/L311V/Y412F, E11S/L191/V421/S188H/A195V/L311V/Y321W/Y412 F/Q419P, E11S/L191/N168S/S188H/A195V/L311V/A317P/Y321F/Y412F, E11S/V421/E68Y/Y412F, E11S/L191/V421/E68Y/Y412F, E11S/V421/E68Y/S188H/A195V/Y412F, E11S/L191/V421/T57S/169L/S188H/A195V/L311V/Y321W/Y412F, E11S/L191/D53N/E68Y/S188H/A195V/L311V/Y412F, E11S/V421/E68Y/S188H/A195V/L311V/Y321W/Y412F, E11S/V421/E68Y/S188H/L311V/Y412F/Q419P, E11S/L191/V421/E68Y/S188H/A195V/L311V/A317P/Y321W/Y412F/Q419P, E11S/L191/D53N/169L/S188H/A195V/L311V/Q419P, etc. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
for Claim 48 Applicant must elect a single amino acid mutation, and for Claim 50 Applicant must elect a single group of amino acid substitutions.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search employing different search queries focusing on the different structures and characteristics of each species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/             Primary Examiner, Art Unit 1652